              IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                        WESTERN DIVISION

CONTRELL HENDERSON                                                PLAINTIFF

v.                          CASE NO. 4:19-CV-536 SWW-JTK

JAMES MOODY, Judge, et al.                                    DEFENDANTS

                                JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this action is DISMISSED WITHOUT

PREJUDICE.

     IT IS SO ORDERED THIS 3rd DAY OF OCTOBER, 2019.

                                   /s/Susan Webber Wright
                                   UNITED STATES DISTRICT JUDGE
